DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s “Amendment” filed on 08/23/2022 has been considered.
Claims 1, 9, and 17 are amended. Claims 1-4, 6, 8-12, 14, and 16-19 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has not overcome the Examiner’s rejection under 35 USC § 101.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-12, 14, and 16-19 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 9, and 17 are directed to an abstract idea without significantly more.  Claims 2-4, 6, 8, 10-12, 14, 16, and 18-19 fail to remedy these deficiencies. The claims 1, 9, and 17 recite multiple calculating steps, a multiplying step, and performing actions based on the calculated result (i.e., a weighted average percentage change), wherein the actions include generating a representation object including a visual alert on a user interface based on analyzing result.
The limitation of calculating and multiplying steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation by applying mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a computing device with one or more processors and a non-transitory computer-readable storage medium”, nothing in the claim element precludes the steps from practically being performed by applying mathematical calculations. For example, but for the “using a computing device with one or more processors and a non-transitory computer-readable storage medium” in the context of these claims encompasses a person manually calculates a current weighted unit price, a historical weighted unit price, a difference, a martial price percentage change, and a weighted average percentage change for a material. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by applying mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The limitation of performing actions comprises generating a representation of the weighted average percentage change, generating a recommendation object, and outputting a visual alert based on price threshold change determination step as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device with one or more processors and a non-transitory computer-readable storage medium and a graphical user interface”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “using a computing device with one or more processors and a non-transitory computer-readable storage medium and a graphical user interface” in the context of these claims encompasses a person manually calculates the weighted average percentage change and analyzes the weighted average percentage change to generate a recommendation action and display/write the recommendation action on any interface, such as a paper. For example, but for the “using a computing device with one or more processors and a non-transitory computer-readable storage medium and a graphical user interface” in the context of these claims encompasses a person manually evaluates a price percentage/threshold change to display/write a visual alert based on the price threshold change evaluation on any interface, such as a paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because a computing device with one or more processors and a non-transitory computer-readable storage medium and a graphical user interface are recited at a high level of generality (i.e., as a general computer performing a generic computer function to calculate the weighted average percentage change and display/represent the calculated result on the interface) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claimed computing device, processor, and memory are not specially programmed and cannot be specially identified. Therefore, the computing device, processor, and memory are not considered as “particular machine” (See  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/s2106.html#ch2100_d29a1b_13c11_1cb"MPEP § 2106.05(b)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 9, and 17 are directed to an abstract idea.
The claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a memory, a computing system, and an interface to perform calculating, multiplying, and represent steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-4, 8, 10-12, 16, and 18-19 recite extracting, multiple calculating, dividing, multiplying, and summing steps. The limitation of multiple calculating, dividing, multiplying, and summing steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation by applying mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a computing device with one or more processors and a non-transitory computer-readable storage medium”, nothing in the claim element precludes the steps from practically being performed by applying mathematical calculations. For example, but for the “using a computing device with one or more processors and a non-transitory computer-readable storage medium” in the context of these claims encompasses a person manually calculates, divides, multiplies, and sums an average price for a material. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by applying mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because extracting step is recited at a high level of generality (i.e., as a general means of collecting cost data to be used in calculating steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. This judicial exception is not integrated into a practical application because a computing device and a database are recited at a high level of generality (i.e., as a general computer performing a generic computer function to calculate the average unit price and store cost data) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims 2-4, 8, 10-12, 16, and 18-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a database and a computing system to perform extracting, multiple calculating, dividing, multiplying, and summing steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 6 and 14 recite generating an offer and submitting the offer steps. The limitation of generating, and submitting steps as drafted, are processes that under broadest reasonable interpretation, cover performance of managing personal behavior, but for the recitation of generic computer components. That is, other than reciting “a computing device with one or more processors and a non-transitory computer-readable storage medium”, nothing in the claim element precludes the steps from practically being performed by organizing human activity. For example, but for the “using a computing device with one or more processors and a non-transitory computer-readable storage medium” in the context of these claims encompasses a person manually forms/generates an offer and decides to submit the generated offer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by managing personal behavior but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because a computing device with one or more processors and a non-transitory computer-readable storage medium are recited at a high level of generality (i.e., as a general computer performing a generic computer function to generate, and submit the offer) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims 6 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a memory, and a computing system to perform generating, and submitting steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

	
Response to Arguments
Applicants remark that “the current claims are directed to generating GUI representation of weighted average percentage changes that are calculated based on current weight of a bought-in material by an automated inventory and supply chain management system, therefore, the claims as a whole, are integrated into a practical application in the field of inventory and supply chain management system. Therefore, the claims are not directed to judicial exception under Prong Two of Step 2A analysis”.
Examiner does not agree. The claimed limitation does not show any improvements in the functioning of a computer or an improvement to an other technology or technical field. The claims includes a computing system to analyze price change trend to generate a recommendation action based on the analyzed result and display the recommendation result on a graphic user interface. Simple generation and displaying of information on a Graphical User Interface at a high level is no eligible to overcome 101 rejection. This limitation “outputting/displaying a result based on collecting information on the user interface” does not show any improvements in the functioning of a computer or an improvement to an other technology or technical field. 
Applicants amended the claims to include “determining, the weighted average percentage change and a threshold change in a price of the material; and in response to the determining, outputting on the GUI, a visual alert indicative of the threshold change” to overcome 101 rejection.
Examiner directs Applicants' attention to the office action above.


Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687